Exhibit 10.2

 

Execution Copy

 

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 7, 2012, by
and among MAKO Surgical Corp., a Delaware corporation (the “Company”), and those
lenders set forth on Schedule 1 to the Facility Agreement (as defined below)
(each individually, a “Lender” and together, the “Lenders”).

 

WHEREAS:

 

A. In connection with the Facility Agreement by and among the parties hereto of
even date herewith (the “Facility Agreement”), the Company has agreed, upon the
terms and subject to the conditions contained therein, to issue and sell to the
Lenders Warrants (as defined below) in the amount described in the Facility
Agreement, where each of the Warrants is exercisable into shares of the
Company’s common stock, $0.001 value per share (the “Common Stock”), each upon
the terms and conditions and subject to the limitations and conditions set forth
in the Warrants, all subject to the terms and conditions of the Facility
Agreement; and

 

B. To induce the Lenders to execute and deliver the Facility Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “Securities Act”), and applicable
state securities laws,

 

NOW, THEREFORE, In consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lenders hereby
agree as follows:

 

1. DEFINITIONS.

 

a. As used in this Agreement, the following terms shall have the following
meanings:

 

(i) “Additional Filing Deadline” means, with respect to any Registration
Statements that may be required pursuant to Section 2(a)(ii), (a) the first date
or time that such Registrable Securities may then be included in a Registration
Statement if such Registration Statement is required because the SEC shall have
notified the Company in writing that certain Registrable Securities were not
eligible for inclusion on a previously filed Registration Statement, or (b) if
such additional Registration Statement is required for a reason other than as
described in (a) above, the twentieth (20th) day following the date on which the
Company first knows that such additional Registration Statement is required.

 

(ii) “Additional Registration Deadline” means, with respect to any additional
Registration Statement(s) that may be required to be filed pursuant to Section
2(a)(ii), the thirtieth (30th) day following (a) the first date or time that
such Registrable Securities may then be included in a Registration Statement if
such Registration Statement is required because the SEC shall have notified the
Company in writing that certain Registrable Securities were not eligible for
inclusion on a previously filed Registration Statement, or (b) if such
additional Registration Statement is required for a reason other than as
described in (a) above, the fortieth (40th) day following the date on which the
Company first knows that such additional Registration Statement(s) is required.

 

(iii) “Buyer” means any Lender and any transferee or assignee who agrees to
become bound by the provisions of this Agreement in accordance with Section 10
hereof.

 

(iv) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, and any successor statute.

 

(v) “Filing Deadline,” for each Registration Statement or prospectus supplement
thereto required to be filed hereunder other than Section 2(a)(ii), shall mean a
date that is twenty (20) calendar days following the date the applicable Warrant
may be exercised pursuant to the terms of Section 2 of the applicable Warrant
and, in the case of Section 2(a)(ii), shall mean the Additional Filing Deadline,
provided, however, that the Filing Deadline in respect of the Registrable
Securities underlying the Warrants issuable on the first Issuance Date shall be
the date that is twenty (20) calendar days following the establishment of the
Exercise Price under Section 3(a) of said Warrants.

 

 

 

(vi) “Person” means and includes any natural person, partnership, joint venture,
corporation, trust, limited liability company, limited company, joint stock
company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

 

(vii) “Registration Deadline” shall mean, other than for purposes of the
Registration Statements required under Section 2(a)(ii), the earlier of (i) the
date that is ninety (90) days after the date that the applicable Registration
Statement is actually filed or (ii) the date that is ninety (90) days after the
applicable Filing Deadline and, with respect to any Registration Statements
required to be filed under Section 2(a)(ii), the Additional Registration
Deadline.

 

(viii) “Warrant(s)” means any warrants issued by the Company pursuant to the
Facility Agreement.

 

(ix) “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis, and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the “SEC”).

 

(x) “Registrable Securities,” for a given Registration, means (a) any shares of
Common Stock (the “Warrant Shares”) issued or issuable upon exercise of or
otherwise pursuant to the Warrants (without giving effect to any limitations on
exercise set forth in the Warrants), (b) any shares of capital stock issued or
issuable as a dividend on or in exchange for or otherwise with respect to any of
the foregoing, (c) any additional shares of Common Stock issuable in connection
with any anti-dilution provisions in the Warrants, (d) any other warrants or
shares of Common Stock issuable pursuant to the terms of the Facility Agreement,
the Warrants or this Registration Rights Agreement, and (d) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing. Securities will
cease to be Registrable Securities when (A) they have been effectively
registered under the Securities Act and disposed of in accordance with the
registration statement covering them; (B) they have been distributed to the
public pursuant to Rule 144 under the Securities Act; or (D) they have been
otherwise transferred and new certificates for them not bearing a restrictive
legend have been issued by the Company and the Company shall not have any “stop
transfer” instructions in effect.

 

(xi) “Registration Statement(s)” means a registration statement(s) of the
Company under the Securities Act required to be filed hereunder.

 

2. REGISTRATION.

 

a. MANDATORY REGISTRATION. (i) Following each date on which any Warrants are
issued pursuant to the Facility Agreement (each, an “Issuance Date”), the
Company shall prepare, and, on or prior to the applicable Filing Deadline (as
defined above) file with the SEC, or have on file with the SEC, a Registration
Statement (the “Mandatory Registration Statement”) on Form S-3 (or, if Form S-3
is not then available, on such form of Registration Statement as is then
available to effect a registration of the Registrable Securities, subject to the
consent of the Buyers, which consent will not be unreasonably withheld), which
may include a shelf registration statement on Form S-3, covering the resale of
the Registrable Securities issued on the applicable Issuance Date which
Registration Statement, to the extent allowable under the Securities Act and the
rules and regulations promulgated thereunder (including Rule 416), and to the
extent necessary, shall state that such Registration Statement also covers such
indeterminate number of additional shares of Common Stock as may become issuable
upon exercise of or otherwise pursuant to the Warrants to prevent dilution
resulting from stock splits, stock dividends, stock issuances or similar
transactions. If any Registration Statement required to be filed is filed
pursuant to Rule 415(a)(1)(x) of the Securities Act, the Company may include in
such Registration Statement the registration of shares of Common Stock or other
securities for sale by the Company for its own account. The number of shares of
Common Stock initially included in such Registration Statement, or an applicable
prospectus supplement thereto if the shelf registration statement on Form S-3
does not otherwise identify a specific number of shares of Common Stock to be
registered, shall be no less than the aggregate number of Warrant Shares that
are then issuable upon exercise of or otherwise pursuant to the Warrants issued
on the Issuance Date, without regard to any limitation on the Buyers’ ability to
exercise the Warrants, respectively. Each Registration Statement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided to (and subject to the approval, which
shall not be unreasonably withheld, of) the Buyers and their counsel prior to
its filing or other submission. Notwithstanding anything herein to the contrary,
to the extent the Company is eligible to use Instruction I.D. to Form S-3, any
Registration Statement or post-effective amendment to a Registration Statement
required to be filed hereunder shall be filed pursuant to Instruction I.D. of
Form S-3.

 

2



 

(ii) If for any reason the SEC does not permit all of the Registrable Securities
to be included in the Registration Statement filed pursuant to Section 2(a)(i)
above, or for any other reason any Registrable Securities are not then included
in a Registration Statement filed under this Agreement, then the Company shall
prepare, and, as soon as practicable but in no event later than the Additional
Filing Deadline, file with the SEC an additional Registration Statement covering
the resale of all Registrable Securities not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415 of the Securities Act.

 

b. PIGGY-BACK REGISTRATIONS. If at any time prior to the expiration of the
Registration Period (as hereinafter defined) the Company shall determine to
undertake any marketing efforts relating to the public offering of Common Stock
for its own account or for the account of any other holder of its Common Stock
(other than securities being registered on Form S-4 or Form S-8 or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business, an exchange offer, or equity
securities issuable in connection with stock option, employee stock purchase or
other employee benefit plans or director plans), the Company shall send to each
Buyer written notice of such determination and, if within ten (10) days after
the effective date of such notice, the Buyer shall so request in writing, the
Company shall include in such marketing efforts all or any part of such Buyer’s
Registrable Securities the Buyer requests to be registered, except that if, in
connection with any underwritten public offering for the account of the Company,
the managing underwriter(s) thereof shall impose a limitation on the number of
Registrable Securities which may be included in the offering because, in such
underwriter(s)’ judgment, marketing or other factors dictate such limitation is
necessary to facilitate public distribution, then the Company shall be obligated
to include in such offering only such limited portion of the Registrable
Securities with respect to which the Buyer has requested inclusion hereunder as
the underwriter shall permit;

 

PROVIDED, HOWEVER, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities to be sold for
the account of any holder other than the Company of its Common Stock, the
holders of which are not entitled by contract to inclusion of such securities in
such Registration Statement or are not entitled to pro rata inclusion with the
Registrable Securities; and

 

PROVIDED, FURTHER, HOWEVER, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in the Registration Statement other than holders of securities
entitled to inclusion of their securities in such Registration Statement by
reason of demand registration rights. No right to registration of Registrable
Securities under this Section 2(b) shall be construed to limit any registration
required under Section 2(a) hereof. If an offering in connection with which a
Buyer is entitled to registration under this Section 2(b) is an underwritten
offering, then such Buyer shall, unless otherwise agreed by the Company, offer
and sell such Registrable Securities in an underwritten offering using the same
underwriter or underwriters and, subject to the provisions of this Agreement and
the underwriting agreement in such offering, on the same terms and conditions as
other shares of Common Stock included in such underwritten offering (including,
without limitation, execution of an agreement with the managing underwriter or
placement agent limiting the sale or distribution such Buyer may make of shares
of Common Stock or any securities convertible or exchangeable or exercisable for
such shares of the Company, except as part of such registration).
Notwithstanding anything to the contrary set forth herein, the registration
rights of the Buyer pursuant to this Section 2(b) shall only be available in the
event the Company fails to timely file, obtain effectiveness or maintain
effectiveness of any Registration Statement to be filed pursuant to Section 2(a)
in accordance with the terms of this Agreement.

 

3. OBLIGATIONS OF THE COMPANY. In connection with the registration of the
Registrable Securities, the Company shall have the following obligations:

 

3



 

a. The Company shall prepare promptly, and file with the SEC, or cause to have
remaining on file with the SEC, as soon as practicable after each Issuance Date
(but no later than the Filing Deadline), a Registration Statement with respect
to the number of Registrable Securities provided in Section 2(a), and thereafter
use its reasonable best efforts to cause each such Registration Statement
relating to Registrable Securities to become effective as soon as possible after
such filing if it is not already effective, but in any event shall cause each
such Registration Statement relating to Registrable Securities to become
effective or to remain effective no later than the Registration Deadline, and
shall keep the Registration Statement current and effective pursuant to Rule 415
of the Securities Act at all times until such date as is the earlier of (i) the
date on which all of the Registrable Securities for such Registration Statement
have been sold and (ii) the date on which all of the Registrable Securities for
such Registration Statement (in the reasonable opinion of counsel to the Buyers)
may be immediately sold to the public without registration or restriction
(including without limitation as to volume by each holder thereof) under the
Securities Act (the “Registration Period”), which Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein), shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein not misleading (except that such provision shall not apply to
any information provided by a Buyer or any transferee of a Buyer pursuant to
Section 4(a)).

 

b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each Registration Statement as may be
necessary to keep each Registration Statement current and effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by each Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in each Registration Statement. In the event that on any
Trading Day (as defined below) (the “Registration Trigger Date”) the number of
shares available under the Registration Statements filed pursuant to this
Agreement is insufficient to cover all of the Registrable Securities issued or
issuable upon exercise of or otherwise pursuant to the Warrants, including,
without limitation, any additional shares of Common Stock issued in connection
with any anti-dilution provisions contained in the Warrants, without giving
effect to any limitations on the Buyers’ ability to exercise the Warrants, the
Company shall amend the Registration Statements, or file a new Registration
Statement (on the short form available therefore, if applicable), or both, so as
to cover the total number of Registrable Securities so issued or issuable
(without giving effect to any limitations on exercise contained in the Warrants
or limitations on conversion or exercise) as of the Registration Trigger Date as
soon as practicable, but in any event within thirty (30) days after the
Registration Trigger Date (based on the Exercise Price (as defined in the
Warrants) of the Warrants, and other relevant factors on which the Company
reasonably elects to rely). The Company shall use its reasonable best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof, but in any event the Company
shall cause such amendment and/or new Registration Statement to become effective
within ninety (90) days of the Registration Trigger Date or as promptly as
practicable in the event the Company is required to increase its authorized
shares. “Trading Day” shall mean any day on which the Common Sock is traded for
any period on the NASDAQ Global Select Market, or on the principal securities
exchange or other securities market on which the Common Stock is then being
traded.

 

c. The Company shall furnish to each Buyer and its legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company, one copy of each Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and, in the case of a Registration Statement referred to
in Section 2(a), each letter written by or on behalf of the Company to the SEC
or the staff of the SEC, and each item of correspondence from the SEC or the
staff of the SEC, in each case relating to such Registration Statement (other
than any portion of any thereof which contains information for which the Company
has sought confidential treatment or which relates to Company matters that are
in the reasonable judgment of the Company not relevant to the Buyers’ interests
with respect to the Registrable Securities), and (ii) such number of copies of a
prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as a Buyer may reasonably request
in order to facilitate the disposition of the Registrable Securities owned by
such Buyer, although the Company may determine in its reasonable judgment to
provide any such copies in electronic form only. The Company will immediately
notify the Buyers by facsimile of the effectiveness of each Registration
Statement or any post-effective amendment. The Company will respond to any and
all comments received from the SEC as soon as reasonably practicable, with a
view towards causing each Registration Statement or any amendment thereto to be
declared effective by the SEC as soon as practicable and shall file an
acceleration request as soon as practicable, but no later than five (5) business
days, following the resolution or clearance of all SEC comments or, if
applicable, following notification by the SEC that any such Registration
Statement or any amendment thereto will not be subject to review.

 

4



 

d. The Company shall use its reasonable best efforts to (i) register and
qualify, in any jurisdiction where registration and/or qualification is
required, the Registrable Securities covered by the Registration Statements
under such other securities or “blue sky” laws of such jurisdictions in the
United States as the Buyers shall reasonably request, (ii) prepare and file in
those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; PROVIDED, HOWEVER, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) quality to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.

 

e. As promptly as practicable after becoming aware of such event, the Company
shall notify each Buyer of the happening of any event, of which the Company has
knowledge, as a result of which the prospectus included in any Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and use its reasonable best efforts
promptly to prepare a supplement or amendment to any Registration Statement to
correct such untrue statement or omission, and deliver such number of copies of
such supplement or amendment to each Buyer as such Buyer may reasonably request.

 

f. The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of any Registration
Statement, and, if such an order is issued, to obtain the withdrawal of such
order at the earliest possible moment and to notify each Buyer who holds
Registrable Securities being sold (or, in the event of an underwritten offering,
the managing underwriters) of the issuance of such order and the resolution
thereof.

 

g. The Company shall permit a single firm of counsel designated by the Buyers to
review such Registration Statement and all amendments and supplements thereto
(as well as all requests for acceleration or effectiveness thereof), at Buyers’
own cost, a reasonable period of time prior to their filing with the SEC (not
less than three (3) business days but not more than eight (8) business days) and
not file any documents in a form to which such counsel reasonably objects and
will not request acceleration of such Registration Statement without prior
notice to such counsel.

 

h. The Company shall hold in confidence and not make any disclosure of
information concerning a Buyer provided to the Company unless (i) disclosure of
such information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning such Buyer is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Buyer prior to making such disclosure, and
allow such Buyer, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

 

i. The Company shall use its reasonable best efforts to cause all the
Registrable Securities covered by each Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, and, if listed on
a national exchange, to arrange for at least two market makers to register with
Financial Industry Regulatory Authority, Inc. (“FINRA”) as such with respect to
such Registrable Securities.

 

j. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the Registration Statement.

 

5



 

k. The Company shall cooperate with each Buyer who holds Registrable Securities
being offered and the managing underwriter or underwriters as reasonably
requested by them with respect to an applicable Registration Statement, if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any restrictive legends) representing Registrable Securities to be offered
pursuant to such Registration Statement and enable such certificates to be in
such denominations or amounts, as the case may be, as the managing underwriter
or underwriters, if any, or the Buyer may reasonably request and registered in
such names as the managing underwriter or underwriters, if any, or the Buyer may
request, and, within five (5) business days after a Registration Statement which
includes Registrable Securities is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel selected by the Company to deliver,
to the transfer agent for the Registrable Securities (with copies to each Buyer)
an appropriate instruction and an opinion of such counsel in the form required
by the transfer agent in order to issue the Registrable Securities free of
restrictive legends.

 

l. At the reasonable request of a Buyer, the Company shall prepare and file with
the SEC such amendments (including post-effective amendments) and supplements to
a Registration Statement and any prospectus used in connection with the
Registration Statement as may be necessary in order to change the plan of
distribution set forth in such Registration Statement.

 

m. The Company shall not, and shall not agree to, allow the holders of any
securities of the Company to include any of their securities in such
Registration Statement under Section 2(a) hereof that is not filed pursuant to
Rule 415(a)(1)(x) of the Securities Act, or in any amendment or supplement
thereto under Section 3(b) hereof, without the consent of the Buyers. In
addition, the Company shall not offer any securities for its own account or the
account of others in any Registration Statement under Section 2(a) that is not
filed pursuant to Rule 415(a)(1)(x) of the Securities Act, or in any amendment
or supplement thereto under Section 3(b) hereof, without the consent of the
Buyers.

 

n. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Buyers of Registrable Securities pursuant to a
Registration Statement.

 

o. The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including,
without limitation, the Securities Act and the Exchange Act and the rules and
regulations promulgated by the SEC).

 

p. If required by the Financial Industry Regulatory Authority, Inc. Corporate
Financing Department, the Company shall promptly effect a filing with FINRA
pursuant to FINRA Rule 5110 with respect to the public offering contemplated by
resales of securities under the Registration Statement (an “Issuer Filing”), and
pay the filing fee required by such Issuer Filing. The Company shall use
commercially reasonable efforts to pursue the Issuer Filing until FINRA issues a
letter confirming that it does not object to the terms of the offering
contemplated by the Registration Statement.

 

4. OBLIGATIONS OF THE BUYER. In connection with the registration of the
Registrable Securities, each Buyer shall have the following obligations:

 

a. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a Buyer that such Buyer shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least five (5) business days prior to the
first anticipated filing date of a Registration Statement, the Company shall
notify each Buyer of the information the Company requires from such Buyer. Any
such information shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading.

 

b. Each Buyer, by such Buyer’s acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Buyer has notified the Company in writing of the Buyer’s
election to exclude all of the Buyer’s Registrable Securities from such
Registration Statement.

 

6



 

c. In the event of an underwritten offering pursuant to Section 2(b) in which
any Registrable Securities are to be included, the Buyer agrees to enter into
and perform the Buyer’s obligations under an underwriting agreement, in usual
and customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter of such offering and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of the Registrable Securities, unless the Buyer has
notified the Company in writing of the Buyer’s election to exclude all of the
Buyer’s Registrable Securities from such Registration Statement.

 

d. Each Buyer agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) or 3(f), the Buyer
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until the
Buyer’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(e) or 3(f) and, if so directed by the Company, the
Buyer shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in the
Buyer’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

 

5. Registration Failure. In the event of a Registration Failure (as defined in
the Warrants), the Buyers shall be entitled to Failure Payments (as defined in
the Warrants) and such other rights as set forth in the Warrants.

 

6. EXPENSES OF REGISTRATION. All reasonable expenses, other than underwriting
discounts and commissions allocable to the sale of any Registrable Securities,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualification fees, printers and accounting fees, and the fees and disbursements
of counsel for the Company (but not including fees and disbursements for counsel
for any Buyer)shall be borne by the Company.

 

7. INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

 

a. The Company will indemnify, hold harmless and defend (i) each Buyer, (ii) the
directors, officers, partners, managers, members, employees, agents and each
Person who controls any Buyer within the meaning of the Securities Act or the
Exchange Act, if any, (iii) any underwriter (as defined in the Securities Act)
for each Buyer in connection with an underwritten offering pursuant to Section
2(b) hereof, and (iv) the directors, officers, partners, employees and each
Person who controls any such underwriter within the meaning of the Securities
Act or the Exchange Act, if any (each, an “Indemnified Person”), against any
joint or several losses, claims, damages, liabilities or expenses (collectively,
together with actions, proceedings or inquiries by any regulatory or
self-regulatory organization, whether commenced or threatened, in respect
thereof, “Claims”) to which any of them may become subject insofar as such
Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading; or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities (the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). The Company shall reimburse the Indemnified Person,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 7(a) shall not apply (A)(i) to a Claim arising out of
or based upon a Violation to the extent that such Violation occurs in reliance
upon and in conformity with information furnished in writing to the Company by
any Indemnified Person for use in connection with the preparation of such
Registration Statement or any such amendment thereof or supplement thereto, or
(ii) to the extent due to the failure of any Buyer to timely deliver any
prospectus, including any corrected prospectus, timely made available by the
Company pursuant to Section 3(d) hereto; or (B) to any amounts paid in
settlement of any Claim effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Buyer pursuant to Section 10.

 

7



 

b. Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Claim in respect thereof is to be made
against the Company under this Section 7, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnified Person, as the case may be.

 

PROVIDED, HOWEVER, that an Indemnified Person shall have the right to retain its
own counsel with the reasonable fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel for the Buyer, the representation by such
counsel of the Indemnified Person and the Company would be inappropriate due to
actual or potential differing interests between such Indemnified Person and any
other party represented by such counsel in such proceeding. The Company shall
pay for only one separate legal counsel for the Indemnified Persons, and such
legal counsel shall be selected in the reasonable judgment of the Buyers. The
failure to deliver written notice to the Company within a reasonable time of the
commencement of any such action shall not relieve the Company of any liability
to the Indemnified Person under this Section 7, except to the extent that the
Company is actually prejudiced in its ability to defend such action.

 

c. Each Buyer will indemnify, hold harmless and defend (i) the Company, and
(ii) the directors, officers, partners, managers, members, employees, or agents
of the Company, if any (each, a “Company Indemnified Person”), against any
Claims to which any of them may become subject insofar as such Claims arise out
of or are based upon any Violation which occurs solely due to the inclusion by
the Company in a Registration Statement of false or misleading information about
a Buyer, where such information was furnished in writing to the Company by such
Buyer for the purpose of inclusion in such Registration Statement.
Notwithstanding anything herein to the contrary, the indemnity agreement
contained in this Section 7(c) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Buyers, which consent shall not be unreasonably withheld or delayed; and
provided, further, however, that a Buyer shall be liable under this Section 7(c)
for only that amount of an Indemnity Claim as does not exceed the net amount of
proceeds received by such Buyer as a result of the sale of Registrable
Securities pursuant to such Registration Statement.

 

d. Promptly after receipt by a Company Indemnified Person under this Section 7
of notice of the commencement of any action (including any governmental action),
such Company Indemnified Person shall, if a Claim in respect thereof is to be
made against a Buyer under this Section 7, deliver to such Buyer a written
notice of the commencement thereof, and such Buyer shall have the right to
participate in, and, to the extent such Buyer so desires, to assume control of
the defense thereof with counsel mutually satisfactory to such Buyer and the
Company Indemnified Person, as the case may be.

 

PROVIDED, HOWEVER, that a Company Indemnified Person shall have the right to
retain its own counsel with the reasonable fees and expenses to be paid by the
Buyer, if, in the reasonable opinion of counsel for the Company, the
representation by such counsel of the Company Indemnified Person and the Buyer
would be inappropriate due to actual or potential differing interests between
the Company Indemnified Person and any other party represented by such counsel
in such proceeding. A Buyer shall pay for only one separate legal counsel for
the Company Indemnified Persons, and such legal counsel shall be selected in the
reasonable judgment of the Company.

 

e. The indemnification required by this Section 7 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as such expense, loss, damage or liability is incurred and is due and
payable.

 

8.  CONTRIBUTION. To the extent any indemnification by the Company or any Buyer
is prohibited or limited by law, each of the Company and each Buyer agrees to
make the maximum contribution with respect to any amounts for which it would
otherwise be liable under Section 7 to the fullest extent permitted by law,
based upon a comparative fault standard.

8



 

9.  REPORTS UNDER THE 1934 ACT. With a view to making available to the Buyers
the benefits of Rule 144 promulgated under the Securities Act or any other
similar rule or regulation of the SEC that may at any time permit the Buyers to
sell securities of the Company to the public without registration the Company
agrees to:

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

c. so long as the Buyers own Registrable Securities, promptly upon request,
furnish to the Buyers (i) a written statement by the Company that it has
complied with the reporting requirements of the Securities Act and the Exchange
Act as required for applicable provisions of Rule 144, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company and (iii) such other information as may be
reasonably requested to permit the Buyers to sell such securities pursuant to
Rule 144 without registration.

10. ASSIGNMENT OF REGISTRATION RIGHTS. The rights under this Agreement shall be
automatically assignable by each Buyer to any transferee of all or any portion
of the Registrable Securities if: (i) the Buyer agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment,
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned, and (iii) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein. In the event that a Buyer transfers all or any
portion of its Registrable Securities pursuant to this Section, the Company
shall have at least ten (10) days to file any amendments or supplements
necessary to keep a Registration Statement current and effective pursuant to
Rule 415 of the Securities Act, and the commencement date of any Event of
Failure (as defined in the Warrants) or Event of Default (as defined in the
Warrants) under the Warrants caused thereby will be extended by ten (10) days.

Each Buyer shall at all times comply with the restrictions upon transfer
contained in Section 8 of the Warrant, which provisions are hereby incorporated
by reference and made a part hereof.

11. AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and the holders of a majority in interest of
then-outstanding Registrable Securities. Any amendment or waiver effected in
accordance with this Section 11 shall be binding upon each of the Buyers and the
Company.

12. MISCELLANEOUS.

a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns of record or beneficially through a “street name” holder such
Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.

b. Any notices required or permitted to be given under the terms hereof shall be
sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile and shall be effective five days after being placed in the mail, if
mailed by regular United States mail, or upon receipt, if delivered personally
or by courier (including a recognized overnight delivery service) or by
facsimile, in each case addressed to a party. The addresses for such
communications shall be:

9



 

If to the Company:

MAKO Surgical Corp.

2555 Davie Road

Fort Lauderdale, Florida 33317

Fax: 954.707.5360

Attn: General Counsel

 

With copy to:


Foley & Lardner LLP

777 E. Wisconsin Avenue

Milwaukee, WI 53202
Fax: (414) 297-4900
Attn: Jessica Lochmann Allen, Esq.

         Jay O. Rothman, Esq.



If to a Buyer:

c/o Deerfield Capital, L.P.
780 Third Avenue, 37th Floor
New York, New York 10017
Fax: (212) 599-1248
Attn: James E. Flynn

With a copy to:

Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Fax: (212) 940-8776
Attn: Mark I. Fisher, Esq.
          Elliot Press, Esq.

Each party shall provide notice to the other party of any change in address.

c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provision
of this Agreement, then the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

10



 

e. This Agreement, the Warrants and the Facility Agreement (including all
schedules and exhibits thereto) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof. There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement, the Warrants and the
Facility Agreement supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.

f. Subject to the requirements of Section 10 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto.

g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

h. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

j. The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Buyers by vitiating the intent and purpose of
the transactions contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for breach of its obligations hereunder will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of any of
the provisions hereunder, that the Buyers shall be entitled, in addition to all
other available remedies in law or in equity, to an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, without the necessity of showing
economic loss and without any bond or other security being required.

k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

l. In the event that any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any provision hereof which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision hereof.

m. In the event a Buyer shall sell or otherwise transfer any of such holder’s
Registrable Securities, each transferee shall be allocated a pro rata portion of
the number of Registrable Securities included in a Registration Statement for
such transferor.

n. There shall be no oral modifications or amendments to this Agreement. This
Agreement may be modified or amended only in writing.

[Remainder of page left intentionally blank]

[Signature page follows]

 

 

11



 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.

 

 

COMPANY:   BUYERS:               MAKO SURGICAL CORP.   DEERFIELD PRIVATE DESIGN
FUND II, L.P.               By:  /s/ Maurice R. Ferré, M.D.   By: Deerfield
Capital, L.P., General Partner   Name:  Maurice R. Ferré, M.D.   By: J.E. Flynn
Capital, LLC, General Partner   Title:  President & CEO               By:  /s/
James E. Flynn         Name:  James E. Flynn         Title:  President          
                      DEERFIELD PRIVATE DESIGN
INTERNATIONAL II, L.P.                     By: Deerfield Capital, L.P., General
Partner         By: J.E. Flynn Capital, LLC, General Partner                    
By:  /s/ James E. Flynn         Name:  James E. Flynn         Title:  President
 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



 